1
                                                                     JS-6
2

3

4

5

6

7

8                      UNITED STATES DISTRICT COURT
9          CENTRAL DISTRICT OF CALIFORNIA, EASTERN DIVISION
10   EVEREST NATIONAL INSURANCE                  Case No. 5:19-cv-01115-CAS (SPx)
     COMPANY,     a      Delaware
11
     Corporation,                                [PROPOSED] JUDGMENT
12
                       Plaintiff,                Accompanying Documents:
13
                                                 Notice of Motion and Motion;
14   v.                                          Memorandum of Points and
                                                 Authorities; Daza-Luu Declaration;
15
     KENDRA ALEMAN, an individual;               Strauss Declaration; Proposed
16   KMK      COMMERCIAL   LINES                 Order
     AGENCY, INC., a California
17
     Corporation.                                Date:      October 28, 2019
18                                               Time:      10:00 a.m.
            Defendants.                          Dept.:     8D
19
                                                 Judge:     Christine A. Snyder
20

21
                                                 Complaint filed: June 17, 2019
22                                               Trial Date:      None set
23

24        Pursuant to this Court’s order granting Plaintiff Everest National
25   Insurance Company’s (“Everest”) Motion for Entry of a Default Judgment
26   against Defendants KMK Commercial Lines Agency, Inc. (“KMK”) and
27   Kendra Aleman (“Aleman”) on October 28, 2019, this Court hereby enters
28   judgment in favor of Everest as follows:
                                    [PROPOSED] JUDGMENT
                                             1
1          This Court, in Case No. 5:18-cv-01429-CAS (SPx), granted Everest
2    certain relief, including: (1) rescinding the Everest Policies, specifically:
3    Everest Certificate of Insurance no. FL5N104555002 issued to Aleman,
4    adding her as an insured under Mercer Financial Services Professional
5    Insurance Agents Professional Liability Master Policy no. FL5N600000
6    (the “Master Policy”) for the policy period August 3, 2016 to August 3,
7    2017 (the “2016 Policy”); and Everest Certificate of Insurance no.
8    FL5N106388001 to Aleman, adding her as an insured to the Master Policy
9    for the policy period July 13, 2017 to July 13, 2018 (the “2017 Policy”); and
10   (2) declaring that Everest never had any duty to defend or indemnify KMK
11   and Aleman in the matter titled Alvarez, et al. v. Varna Trucking, Inc., et
12   al., Superior Court of the State of California for the County of Los Angeles,
13   Case No. BC658477 (the “Alvarez Lawsuit”).
14         On June 17, 2019, Everest filed its Complaint seeking
15   reimbursement of the $500,000 Everest paid to settle the Alvarez Lawsuit
16   on behalf of KMK and Aleman. (ECF 1, Compl. ¶ 1.)
17         KMK and Aleman failed to respond to the Complaint, and Everest
18   obtained an Entry of Clerk’s Default against KMK and Aleman on August
19   20, 2019. (ECF 18.) Upon entry of default, the factual allegations of the
20   Complaint are taken as true. TeleVideo Sys., Inc. v. Heidenthal, 826 F.2d
21   915, 917-18 (9th Cir. 1987). Further, this Court granted Everest’s Motion
22   for Default Judgment.
23         Judgment is now entered in favor of Everest and against KMK and
24   Aleman as to Everest’s Complaint as follows:
25
                  Everest is entitled to recover $500.000.00 from
26
                   KMK and/or Aleman on its Cause of Action for
27                 reimbursement of the amounts Everest paid to
                   settle the Alvarez Lawsuit.
28

                                   [PROPOSED] JUDGMENT
                                             2
1         Everest shall recover its allowable costs in an amount to be
2    determined.
3         IT IS SO ORDERED.
4    Dated: October 28, 2019
                                          Hon. Christine A. Snyder
5
                                          United States District Judge
6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                [PROPOSED] JUDGMENT
                                         3
